Title: From John Quincy Adams to Thomas Boylston Adams, 19 August 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



Boston 19. August 1803.

I have received two or three letters from you, which I have not answered for want of a conveyance—My objection to the Post Office, you know—I have two or three pieces by me, in a state of preparation for you; which I purpose sending by the first convenient private opportunity.—Mr. Hichborn brought me last week a letter from you; but I have not been able to see him since, having been all the time at Quincy.—My first object in writing you now, is to let you know the situation of your dear mother, who is dangerously ill—I would not, on the one hand excite in your mind a needless alarm; nor on the other leave you so uninformed of our apprehensions, that the event we fear should come upon you altogether suddenly and unawares. She has been these ten days in great pain, and is very weak—Dr. Warren who saw her yesterday, speaks of her situation as very precarious, though not desperate—It will be as painful to you to read as it is to me to write these particulars; yet it is best you should know them
I was not surprized at the indictments against Dennie & Bradford, for a speculative paragraph upon Democracy—As you appear in your letters confident that it is impossible a Jury should convict them, I am in hopes the contagion is not so deep and universal as I have been apt to suspect. But you see what a Judge and a Jury both have done with Croswell in New-York;—If truth, consistency, Justice or Law could were any restraint upon democracy, and party spirit, I should join with you in thinking your client perfectly safe—As it is—I hope you are not too sangwine—When Democracy has the upperhand, it is like all other tyranny “Its power is as terrible, as its arguments are contemptible.” Now that democracy has the upperhand in Pennsylvania, is apparent by its excesses—It now feels strong enough to commence its career of oppression, and it has selected Dennie, as one of its victims—I have so little confidence in the security to life, liberty, or property in the State of Pennsylvania, that I most sincerely wish you would shake the dust from your feet, and come where there is yet some sense of right, and some government to protect a citizen in his person, character and property, against highwaymen and Jacobins.
If you have not a greater attachment to that residence than I can see reason that you should have, I think you could make a much more comfortable and agreeable one, in your native State—I have made arrangements to make my future abode, at Quincy; in the old paternal mansion; and if you could prevail upon yourself to exchange the noise and bustle of a great city for rural retirement, I have a project in my head, by which you could turn your time to account, better than I believe it possible where you are—But, as I expect to see you at Philadelphia, in about six weeks from this, I purpose to converse with you freely on this subject, and to submit my plan to your consideration,
It is my intention to take my family with me to Washington this Winter—And I shall endeavour to reach Philadelphia about the 5th: of October—Pray let me know whether I shall be able to get lodgings at Mrs: Roberts’s, for one or two days?
We are all well here, and the town is hitherto healthy.
Ever faithfully your’s.
